     Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 1 of 18



                   UNITED STATE DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


RONDA SCOTT,

     Plaintiff,

v.                                                CASE NO.:

ADVANCED PHARMACEUTICAL
CONSULTANTS, INC., and CENTURION OF
FLORIDA, LLC.

     Defendants.
_____________________________________/

                                COMPLAINT

     Plaintiff, RONDA SCOTT, sues Defendants ADVANCED

PHARMACEUTICAL CONSULTANTS, INC., and CENTURION OF

FLORIDA, LLC., and alleges as follows:

                       JURISDICTION AND VENUE

     1.    This action for monetary damages and for other equitable and

           ancillary relief is brought pursuant to 31 U.S.C. §3730(h) (hereinafter

           Federal False Claims Act – Retaliation); under the Florida Private

           Whistleblower Act, §448.103, Florida Statutes; under the Florida
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 2 of 18



     Public Whistleblower Act, § 112.3187, Florida Statutes; and under the

     common law of the State of Florida.

2.   The United State District Court of the Northern District of Florida has

     jurisdiction of the federal claims under 28 U.S.C. §§ 1331;

     jurisdiction over the state claims arises under 28 U.S.C. § 1367.

            ADMINISTRATIVE PREREQUISITES

3.   All conditions precedent to bringing this action have occurred.

                              PARTIES

4.   Plaintiff, Ronda Scott (“Scott” or “Plaintiff”), is a resident of

     Lowndes County, Georgia.

5.   Defendant, Advanced Pharmaceutical Consultants, Inc. (“APC”), is a

     Florida corporation, licensed and authorized to conduct business in the

     State of Florida and doing business in the Northern District of Florida.

6.   Defendant, Centurion of Florida, LLC. (“Centurion”), is a Missouri

     corporation, licensed and authorized to conduct business in the State

     of Florida and is doing business in the Northern District of Florida.

7.   APC is a subcontractor for Centurion.

                    STATEMENT OF FACTS

8.   APC employed Plaintiff as the Regional Manager and Consultant

     Pharmacist. As part of her job, she provided supervisory direction for
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 3 of 18



      pharmacies and monitored regulatory and compliance activities for

      facilities covered by APC’s contracts.

9.    APC had a contract with Centurion to audit Florida correctional

      institutions, for which Centurion had a contract with the State to

      provide medical services for inmates.

10.   Plaintiff was highly regarded by APC.

11.   APC promoted Plaintiff soon after hiring her, evaluated her positively,

      and praised her work.

12.   APC made Plaintiff the Regional Manager and Consultant Pharmacist

      and tasked her with auditing Florida correctional institutions for

      Centurion.

13.   Centurion was tasked with providing treatment to inmates with

      Hepatitis C, including the use of a drug named Epclusa. Epclusa is an

      effective treatment option for some variations of Hepatitis C but is

      expensive.

14.   Plaintiff, in executing her job, observed, reviewed, and documented

      findings and/or made professional recommendations for patient

      quality care, or processes improvement.

15.   Centurion sought to increase its earnings and to cut costs by cutting

      corners in its practices, particularly on medications.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 4 of 18



16.   APC desired to maintain its contract with Centurion.

17.   Plaintiff objected only when Centurion’s practices jeopardized patient

      safety or violated the law, regulations, or court order.

18.   For example, Plaintiff performed an inspection at Jackson

      Correctional Institution on May 16, 2018. Plaintiff found multiple

      serious code violations.

19.   Plaintiff’s observations included the replacement of licensed

      personnel with unlicensed personnel to manage the daily operation of

      the pharmacy, the use of unlicensed personnel to dispense drugs and

      counsel inmates about medications, and unlicensed personnel being

      left unsupervised within the pharmacy area, with the appropriate

      supervisory staff being generally absent from the facility. These

      actions are unlawful and subject to disciplinary action under §§

      456.072(1)(a-b) & (j), 464.016, 465.016(1)(c) and 465.023(1)(c), Fla.

      Stat.

20.   Notably, Plaintiff also documented serious issues with hepatitis

      treatment and monitoring, including Epclusa not being given, a lack of

      lab monitoring or follow-up, and a lack of documentation for why the

      Epclusa was not given. This is a violation of § 499.01, Fla. Stat.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 5 of 18



21.   Plaintiff subsequently documented these violations and discussed her

      findings with Jackson CI’s Health Services Administrator (HSA)

      Shelby Mixon because Director of Nursing (DON) Dorothy Stewart

      was absent on the day of inspection.

22.   On May 17, 2018, Plaintiff was placed on a three-way call with

      Centurion’s State Clinical Pharmacy Director Shirly Fahmy and

      Plaintiff’s immediate APC supervisor Andrea Mason. Both Fahmy

      and Mason tried to persuade Plaintiff that her inspection was

      inaccurate, to coerce her into omitting her findings, and to submit an

      amended report so as to “save the [State of Florida] contract [with

      Centurion].”

23.   On May 18, 2018, Fahmy and Mason directed Plaintiff to conceal her

      findings relating to Jackson CI from the State. This is a violation of

      §456.072, Fla. Stat. Scott proceeded to contact the Florida Department

      of Health (FL DOH) with her findings.

24.   Plaintiff, though opposed to submitting an amended report, complied

      with Fahmy and Mason’s directive on May 21, 2018.

25.   Upon review of the final amended report, Plaintiff found that DON

      Stewart had falsified the amended report by signing the report as if
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 6 of 18



      she had been present on the day of the inspection. This action is

      unlawful pursuant to § 465.016(1)(j), Fla. Stat.

26.   To further conceal Plaintiff’s findings, Fahmy and Region 1 Director

      of Nursing (DON) Lisa Barton failed to execute the customary

      corrective action plan to remedy and/or object to an inspector’s

      findings. This is a violation of Fla. Admin. Code. R. 64B16-27.300.

27.   This marked the beginning of a pattern - Plaintiff would provide a

      recommendation or conduct an inspection and document all of her

      findings including violations, Fahmy and Mason would come behind

      Plaintiff and take action to curb any references to Plaintiff’s

      recommendation or findings of violations, then Plaintiff would contact

      FL DOH regarding said behavior.

28.   This pattern was replicated in June of 2018 with Plaintiff providing a

      medication recommendation to Santa Rosa Correctional Institution

      and Fahmy coming behind Plaintiff to “correct” Plaintiff’s supposed

      mistake.

29.   Things reached a climax after Scott conducted a monthly consultant

      pharmacist inspection at Gulf Correctional Institution’s Annex Unit

      on August 24, 2018.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 7 of 18



30.   In July of 2018, the Pharmacy and Therapeutics Committee – where

      both FL Department of Corrections staff and Centurion staff

      participated - held a meeting where it was decided that Epclusa was to

      be documented via the narcotic account log. This decision was not

      present in the minutes for this meeting nor was the procedural

      mandate, which stated that no form revisions, change, or alternations

      are allowed without approval from FL DOH’s Office of Health

      Services, followed. Fahmy subsequently failed to notify Plaintiff that

      facilities would be treating Epclusa as a narcotic and to include

      documentation on narcotic accounting log forms.

31.   Prior to Plaintiff’s inspection of Gulf CI, Mason had forwarded an

      email correspondence between Mason and Fahmy to Plaintiff on

      August 13, 2018. In this email thread, Fahmy wrote, “We [Centurion]

      had also mentioned that she [Plaintiff] does not need to be concerned

      with anything relating to hepatitis c treatment. Before advising the

      sites of any process changes or documenting a finding, please have

      [Plaintiff] call and ask either one of us [Fahmy or Mason].”

32.   On August 24, 2018 at Gulf CI, Plaintiff observed that Epclusa was

      stored in a crash cart. This differed wildly from other facilities, where

      Epclusa was stored either with controlled substances or was
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 8 of 18



      maintained in a separate mounted container, like a controlled

      substances box. This action constituted a violation, pursuant to Fla.

      Admin. Code. R. 64B.16-28.120 (2019).

33.   Plaintiff subsequently documented her findings, including that

      Epclusa was not being properly stored, and provided her

      recommendation for an alternate form to be used for Epclusa drug

      monitoring before she notified Gulf CI Annex’s DON Tanya Thomas.

34.   Pharmacies are subject to particular formalized procedures. Any

      procedural alterations, changes, or modifications were to be approved

      by the FL DOH’s Office of Health Services. At this time, Plaintiff

      made note of the unapproved procedure as protocol dictated until

      further “formalized” clarification was received.

35.   Later that day, Fahmy and Mason directed Plaintiff to amend all

      reports that documented hepatitis treatment, monitoring, and storage

      of Epclusa. This is a violation of §456.072, Fla. Stat.

36.   Plaintiff did as directed and amended the reports.

37.   At that time, Fahmy and Barton recommended that Plaintiff be

      replaced in all Region 1 correctional facilities, without the consult of

      higher level management from Centurion.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 9 of 18



38.   On August 28, 2018, Plaintiff verbally notified Mason that Plaintiff

      had repeatedly contacted FL DOH since May of 2018 regarding the

      pattern of interference with her consultant pharmacist inspections.

      Mason demanded to know the FL DOH investigator’s name.

39.   On this same day, Plaintiff filed a formal whistleblower complaint to

      FL DOH about Fahmy via a Health Care Provider Complaint Form.

      Mason then placed Plaintiff on a three-way call with APC’s Human

      Resources (HR) department. Plaintiff discussed discrimination,

      retaliation, and the pattern of being targeted by Fahmy and Barton;

      however, neither Mason nor HR took action regarding Plaintiff’s

      complaints.

40.   The next day, Plaintiff received a disciplinary notice from Mason,

      which also acted as a ‘final warning’ from APC. The disciplinary

      report referenced a “closed issue” at Jackson CI, though Plaintiff had

      complied with Fahmy and Mason’s directive to amend her report in

      May of 2018, and mischaracterized Plaintiff’s inspection of Gulf CI

      on August 24, 2018.

41.   This disciplinary report against Plaintiff also noted that “Client

      [Centurion] expressed the idea for possible removal of [Plaintiff],”

      before offering that “Client [Centurion] has agreed to give [Plaintiff]
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 10 of 18



      one more chance in the month of September… [but] has firmly

      expressed that if there is one more occurrence related to unsatisfactory

      work performance or unprofessionalism, they will want [Plaintiff]

      removed from all prisons.” Finally, the report posited that prison

      inspections were part of Plaintiff’s regional manager position,

      accounting for “approximately 50% workload,” and that a reduction

      of prison accounts could result in a reduction of pay.

42.   Plaintiff also found that she was denied access to all work email

      communications, despite requesting access.

43.   On the morning of August 30, 2018, Plaintiff contacted Brian Bulfer,

      the founder and owner of APC, to make him aware of the

      deteriorating situation with Mason and to request more time to

      complete the required prison audits as well as additional time to

      review, sign, and respond to the unexpected disciplinary report

      Plaintiff had received from Mason.

44.   Later that day, Bulfer responded to Plaintiff. He posited that “it is the

      prisons that are the cause of concern With [sic] respect to some

      findings you report… We have not expereinced [sic] any issues for a

      long time so this is surprising… Just understand that the client

      [Centurion] seems to have a concern so we want you to-be [sic]
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 11 of 18



      aware… Centurion likes us to stick to the script – if there is an issue

      that warrant more attention; run it by [Mason] prior to placing it in a

      report.” He further instructed Plaintiff that “likely this will blow over

      and they [Centurion] are willing to work with us. Understand – There

      is nothing more to this then correction what is being reported on the

      form for now – kind of like a balancing act where we are effective but

      not crossing into some area not part of our responsibilities.”

45.   On the morning of September 4, 2018, Plaintiff was sent an email

      from Mason to inform Plaintiff that Centurion had requested that

      Plaintiff not return to the prisons. This email stated that due to

      “unsatisfactory inspection reports (job performance) and upsetting the

      client (professional misconduct), the client (Centurion) does not want

      you to inspect prisons any longer.”

46.   As of September 4, 2018, Plaintiff was removed from Jackson CI and

      terminated from the consultant pharmacist position in all correctional

      facilities within Region 1. APC also directed Plaintiff to not contact

      anyone from the correctional institutions.

47.   APC subsequently fired Plaintiff on September 10, 2018.

48.   Plaintiff has found it necessary to retain counsel to vindicate her rights

      in this matter.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 12 of 18



             COUNT I – 31 U.S.C. § 3730 (h)
      FEDERAL FALSE CLAIMS ACT - RETALIATION
                 (against Centurion)

49.   Plaintiff realleges paragraphs 1 through 48.

50.   Centurion was the recipient of federal funds.

51.   Centurion and APC maintained a contractual relationship with each

      other, where APC provided auditing services and monitored activities

      involving the expense of federal funds to Centurion.

52.   Plaintiff believed, in good faith, that Centurion was either not

      performing the functions for which it was billing the government or

      was performing these functions in such an inadequate fashion so as to

      constitute fraud on the government.

53.   When Plaintiff reported these subpar performances, Centurion and

      APC took action against her.

54.   Defendants terminated Plaintiff for complaining about unlawful

      policies and practices that were endangering the health and safety of

      the public.

55.   Centurion exercised the right, directly or indirectly, to fire Scott or

      modify her employment conditions at APC. For example, Centurion

      was able to order Scott’s firing.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 13 of 18



56.   The foregoing actions of Centurion constitute retaliation against

      Plaintiff in violation of the Federal False Claims Act, 31 U.S. C

      §§3721 et. seq.

57.   Plaintiff has suffered damages because of Centurion’s actions.

           COUNT II - §448.101-105, FLA. STAT.
        FLORIDA PRIVATE WHISTLEBLOWER ACT
                    RETALIATION
                (against both Defendants)

58.   Plaintiff realleges paragraphs 1 through 48.

59.   The foregoing actions of Defendants constitute retaliation against

      Plaintiff in violation of the Florida Whistleblower Act, §440.101-105,

      Fla. Stat.

60.   Plaintiff objected to and refused to participate in practices which are

      in violation of several laws, rules, and regulations, some of which are

      specified above.

61.   Defendants terminated Plaintiff in retaliation for complaining about

      unlawful policies and practices that were endangering the health and

      safety of the public.

62.   APC, particularly the officials of its Region 1, made the decision to

      succumb to the threats of Centurion and fire Scott for her protected

      conduct.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 14 of 18



63.   The officials of APC, particularly, oversaw the circumstances and

      conditions of Scott’s employment at APC.

64.   Centurion exercised the right, directly or indirectly, to fire Scott or

      modify her employment conditions. For example, Centurion was able

      to order Scott’s firing.

65.   Plaintiff has suffered damages because of the Defendants’ actions.

          COUNT III – §112.3187-31895, FLA STAT.
        FLORIDA PUBLIC WHISTLEBLOWER’S ACT
                 (against both Defendants)

66.   Plaintiff realleges paragraphs 1 through 48.

67.   Plaintiff meets the definition for “employee” as defined in

      §112.3187(3)(b), Fla. Stat.

68.   APC was Plaintiff’s formal employer.

69.   Centurion was Plaintiff’s functional joint employer.

70.   Centurion, in maintaining a contractual agreement with the State of

      Florida to provide healthcare services to inmates, is an independent

      contractor as defined in §112.3187(3)(d), Fla. Stat.

71.   Plaintiff reported and disclosed violations of state law and gross

      neglect of duty, which created a substantial and significant danger to

      the public’s health, and other acts specifically outlined in

      §112.3187(5), et. seq., Florida Statutes by Centurion and APC.
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 15 of 18



72.   After providing information as well as reporting these matters as

      related more fully above, Plaintiff was the victim of retaliatory actions

      as set forth more fully above, including her sudden discharge.

73.   These actions were taken against Plaintiff after Plaintiff objected to

      and/or reported matters that Plaintiff reasonably suspected were

      and/or actually were incidents of gross misconduct and violated state

      law within Centurion.

74.   These reports were conveyed in writing and/or made to supervisors

      and/or other persons within Centurion’s chain of command who could

      remedy the violations. After reporting these matters, adverse action

      was taken against Plaintiff, including, without limitation, sudden

      discharge from her position.

75.   Under §112.3187(4), Fla. Stat., Centurion and APC are prohibited

      from taking adverse personnel action against persons like Plaintiff,

      who disclosed the types of information Plaintiff did. Under

      §112.3187(3)(c), “adverse personnel action” is defined as “the

      discharge, suspension, transfer or demotion of any employee or the

      withholding of bonuses, the reduction in salary or benefits, or any

      other adverse action taken against an employee within the terms and

      conditions of employment or independent contractor.”
Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 16 of 18



76.   Plaintiff maintains that the actions of all employees within Centurion

      who affected her employment adversely did so in retaliation against

      her for “whistleblowing” activities.

77.   As a direct and proximate results of the actions taken against her by

      Defendants, Plaintiff has suffered injury, including but not limited to

      future wage losses, loss of benefits, and other tangible and pecuniary

      damages as well as intangible damages. These damages have occurred

      in the past, are occurring at present, and will occur in the future.

78.   Plaintiff was granted a right to sue per the Florida Commission on

      Human Relation’s Notice of Termination of Investigation, dated

      October 30, 2019, under §112.3187(8)(a), Fla. Stat.

                      COUNT IV -.
           INTENTIONAL INTERFERENCE WITH
          ADVANTAGEOUS BUSINESS RELATIONS
                   (against Centurion)

79.   Plaintiff realleges paragraphs 1 through 48.

80.   The foregoing actions of Defendant Centurion constitute intentional

      interference with advantageous business relations.

81.   Plaintiff had a business relationship with APC, under which she had

      legal rights

82.   Defendant Centurion intentionally and unjustifiably interfered with

      this relationship.
     Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 17 of 18



      83.   Plaintiff has suffered damages because of Defendant Centurion’s

            actions.

                             PRAYER OF RELIEF

WHEREFORE, Plaintiff prays for the following relief:

      a)    that process issue and this Court take jurisdiction over this case;

      b)    judgement against Defendants and for Plaintiff awarding

            compensatory damages on all Counts for the Defendants’ violations of

            law enumerated herein;

      c)    judgement against Defendants and for Plaintiff permanently enjoining

            Defendant from future violations of law enumerated herein and

            reinstatement for the Plaintiff, remedying all benefits of which

            Plaintiff has been unlawfully deprived;

      d)    prejudgment interest;

      e)    judgement against Defendants and for Plaintiff awarding Plaintiff her

            attorney’s fees and costs;

      f)    punitive damages on all claims on which such damages may be

            presently asserted and leave to amend to plead punitive damages upon

            a proper showing for those claims on which such showing may be

            required;

      g)    all equitable relief that is allowed by law;
     Case 5:19-cv-00571-RH-MJF Document 1 Filed 12/27/19 Page 18 of 18



      h)    such other and further relief as is appropriate.

                                  JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable.

Respectfully submitted, this 27th day of December, 2019.

                                 /s/Richard E. Johnson
                                 Richard E. Johnson, Bar No 858323
                                 LAW OFFICE OF RICHARD E. JOHNSON
                                 richard@nettally.com
                                 314 West Jefferson Street
                                 Tallahassee, Florida 32301
                                 Telephone: (850) 425-1997
                                 Facsimile: (850) 561-0836
